Gregory, Justice
(concurring) :
I agree with Mr. Chief Justice Lewis’ opinion and offer the following additional ground for reversal.
Act No. 283 of the 1975 Acts of the General Assembly, the Home Rule Act, which was designed to effectuate the *640mandate of Article VIII Section 7 of the South Carolina Constitution, did not transfer absolute authority over all matters of local concern to the counties.
The governing body of a county takes legislative action by ordinance. Section 4-9-130, 1976 Code of Laws of South Carolina. Section 4-9-30 delineates the scope of the counties’ ordinance-making power and states in part:
. . . each county government within the authority granted by the Constitution and subject to the general law of this State shall have the following' enumerated powers which shall be exercised by the respective governing bodies thereof: .. . (emphasis added)
While I do not doubt the counties possess the requisite authority to construct and operate a multi-purpose law enforcement facility that includes a jail within its physical structure, that authority is “subject to the general law of this State” which provides:
The sheriff shall have custody of the jail in his county . . . Section 24-5-10.
Section 24-5-10 has not been repealed by either specific legislative enactment or necessary implication, and cannot be repealed by a county ordinance. It should not be repealed by judicial fiat.
I would reverse.